Exhibit 10.37

 

Execution Copy

 

Amendment No. 1 to Executive Employment Agreement

 

WHEREAS, John R. DePaul (“Executive”) entered into that certain Executive
Employment Agreement with Von Hoffmann Corporation, a Delaware corporation (the
“Company”), dated as of September 5, 2003 (the “Original Agreement” and as
amended hereby, the “Agreement”); and

 

WHEREAS, the Company and Executive desire to amend the Agreement to extend the
term, and in consideration make certain other modifications to reflect changes
in Executive’s role with and compensation by the Company; and

 

WHEREAS, the Company is an indirect wholly owned subsidiary of Visant
Corporation, a Delaware corporation (formerly, Jostens IH Corp., “Visant”).

 

NOW, THEREFORE, in consideration of the mutual undertakings contained herein and
in the Original Agreement and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1.             Capitalized terms used herein without definition shall have the
meaning ascribed to such terms in the Agreement.

 

2.             The modifications in this Amendment No. 1 shall be effective as
of March 1, 2005, subject to the execution of this Amendment No. 1 by both
parties.

 

3.             Section 2.2(a) is hereby deleted in its entirety and replaced
with the following:

 

“Commencing as of March 1, 2005 and continuing through the Employment Period,
Executive shall serve as an Executive Vice President of the Company. Executive
will be primarily responsible for all sales activity for the Company, including
its Lehigh Lithographers division, but excluding the Lehigh Direct division.
Executive shall report to the Chief Executive Officer of Visant or to such other
person as he shall designate from time to time. Executive shall perform such
other duties as may be requested from time to time by the Chief Executive
Officer of Visant (or such other person as Executive shall report to from time
to time).”

 

All references in the Agreement to “the Chief Executive Officer of the Company”
shall be to the “Chief Executive Officer of Visant” or to such other person as
the Chief Executive Officer of Visant shall designate from time to time.

 

Section 2.2(c) is amended to acknowledge that the Executive’s duties will
require substantial travel. Such Section is amended to apply during the
Employment Period as extended by this Amendment No. 1.

 

4.             Effective as of March 1, 2005: Section 2.3(a) is amended to
reflect that Executive’s base salary shall be $330,000 per annum. Section 2.3(b)
is deleted in its entirety and the reference “[Intentionally Deleted.]” is added
in lieu thereof.

 

--------------------------------------------------------------------------------


 

All references in the Original Agreement to the “Bonus” are hereby deleted.
Section 2.3(c) is deleted in its entirety and replaced with the following:

 

“Commencing with the 2005 fiscal year, Executive shall be eligible to
participate in the Company’s annual management bonus plan at a target level of
50% of Executive’s Base Salary (with maximum opportunity equal to 75%
(increasing in linear progression for performance above 100% up to 150%) of
Executive’s Base Salary based on the achievement of certain stretch targets
established by the Board of Directors of Visant) (the “Performance Bonus”). The
Performance Bonus shall be paid only if certain financial and performance
targets, to be established by the Chief Executive Officer of Visant and the
Board of Directors of Visant from time to time, are met. The Performance Bonus
shall be payable following the availability of audited financial statements for
the consolidated Visant group of companies. Executive’s participation will be
subject to and in accordance with the terms of the Company’s annual management
bonus plan, including the requirement for the Company to meet its consolidated
EBITDA goal and any requirement that Executive remain employed to receive any
amount payable under the bonus plan.”

 

5.             Section 2.3(d)(ii)(B) is deleted in its entirety. Executive
acknowledges that he has been provided the opportunity to invest in Visant
Holding Corp. and received certain options to purchase the Class A Common Stock
of Visant Holding Corp. The terms of such investment and the stock options are
governed by such documents as separately entered into by Executive and Visant
Holding Corp.

 

6.             Section 2.4(a) is deleted in its entirety and replaced with the
following:

 

“The Employment Period shall end on 11:59 p.m. on December 31, 2008, subject to
earlier termination (i) by reason of Executive’s death, (ii) by action of the
Company or Holdings, with or without Cause, or (iii) upon Executive’s voluntary
resignation or for any other reason not set forth above.”

 

7.             The exception clause in Section 2.4(d) is deleted and replaced
with the following: “except that Executive shall be entitled as severance
consideration in exchange for the execution of a severance agreement and release
of claims as provided below, to (i) an amount in cash equivalent to $330,000
(gross) as salary continuation, which shall be payable as the Company shall
determine in up to twelve (12) equal monthly payments of $27,500 (gross) each,
less applicable withholding, and (ii) the Executive (and those of his dependents
enrolled at the time of his separation) will have the right to continue health
and dental care coverage subject to and in accordance with the terms and
conditions of COBRA (as may be amended from time to time), and during the period
that Executive is receiving salary continuation under (i) the Company will pay
the premiums for such coverage over and above the then active employee
contribution amount for such coverage, provided that in any event the Company’s
payment for such health and dental benefits will cease on the date Executive
otherwise becomes eligible to

 

--------------------------------------------------------------------------------


 

obtain substantially comparable health benefits elsewhere (the “Benefits
Period”). Such continued coverage will be subject to the terms and conditions of
such benefit plans as apply to active employees generally, including the
Company’s right to amend and terminate such plans. Following the Benefits Period
Executive and his dependents, to the extent they are enrolled in the plans at
the conclusion of the Benefits Period, will have the right to continued coverage
pursuant to and in accordance with COBRA for the remainder of the applicable
COBRA period (the COBRA period will begin upon the qualifying event of
Executive’s loss of employment with the Company), subject to, among other
things, the payment of premiums by Executive or the covered dependents.” In
addition, the last sentence of Section 2.4(d) is revised to read as follows: 
“Any payments to be made to Executive pursuant to this Section 2.4(d) shall be
made in monthly installments on the payment dates on which Executive’s Base
Salary would have otherwise been paid if the Employment Period had continued,
and as of the date of the final such payment none of the Company, Holding, or
any other member of the Company Group shall have any further obligation to
Executive pursuant to this Section 2.4 or otherwise.”

 

8.             Except as amended above, Section 2.4(d) remains as written in the
Original Agreement.

 

9.             The following is added as a new Section 2.4(h): “The severance
and other consideration given pursuant to Section 2.4(d), shall be given in
consideration for the execution and delivery by the Executive of a severance
agreement and release in form and substance reasonably satisfactory to the
Company and pursuant to which the Executive releases the Company, the Company
Group and each affiliate and agent of the Company Group, and each stockholder,
officer, director and employee thereof, from any and all claims the Executive
may have against any of them by reason of his employment or termination of such
employment.”

 

10.           References to “Company Group” shall mean, collectively, Visant
Corporation, Holdings, the Company and the respective Subsidiaries, successors
and assigns, excluding for all purposes, the Lehigh Direct operations. Section
2.7(a) is amended by adding the following in the second sentence thereof
directly before “as such businesses exist”: “with respect to which Executive has
been primarily involved”.

 

11.           Section 3.3 of the Original Agreement is hereby amended to provide
that notices to the Company or Holding shall be sent to:

 

Visant Corporation

One Byram Brook Place,  Suite 202

Armonk, New York 10504

Attention: General Counsel

Facsimile: 914-595-8237

 

--------------------------------------------------------------------------------


 

Notices to the Executive shall be sent to:

 

John R. DePaul

 

12.           Each party hereby acknowledges and agrees that except as expressly
amended hereby the terms and conditions of the Original Agreement are ratified
and confirmed and remain in full force and effect. The Agreement supersedes all
prior discussions or writings on the express subject matter hereof (the
employment of Executive).

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to
Executive Employment Agreement as of this 1st day of April, 2005.

 

VON HOFFMANN CORPORATION

 

By:

/s/ Marc L. Reisch

 

 

 

 

/s/ John R. DePaul

 

 

 John R. DePaul

 

 

ACKNOWLEDGED:

 

VON HOFFMANN HOLDINGS INC.

 

By:

/s/ Marie D. Hlavaty

 

 

--------------------------------------------------------------------------------